Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-12 are currently pending and are addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-4, 6-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear and indistinct how the determining a current service function step could operate via the claimed mapping relationships. Claim 1 recites determining the service function based on a mapping relationship between the navigation scene and the service function. It is unclear how a mapping relationship 
Claims 6 and 10 are similarly indistinct.
Regarding claim 3, it is unclear what is meant by “wherein before the recognizing a navigation scene at a current moment during the AR navigation, and wherein the method further comprises”. The phrase does not form a coherent grammatical limitation, and it is therefore unclear what function it is meant to have in the claim. 
Further regarding claim 3, it is unclear and indistinct what is meant by “root layout”. The term is not sufficiently defined in the specification, nor does it appear to be a term of art. 
Claims 7 and 11 are similarly indistinct.
In the art rejections below the claims have been treated as best understood by the examiner. Any claim not explicitly rejected under this heading is rejected as being dependent on an indefinite claim.

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0187963).

Regarding claim 1:
Lee teaches a method for displaying an augmented reality (AR) navigation (see at least [0101]), comprising: 
(receiving navigation information, see at least [0047-0049], detection situation around vehicle, see at least [0166-0167], determine and display graphic image method according to situation, see at least [0140-0141]); 
determining, according to a preset mapping relationship between the navigation scene and a service function, a current service function corresponding to the navigation scene at the current moment (see at least [0140-0141], [0163-0167]); and 
displaying the current service function corresponding to the navigation scene at the current moment in the navigation scene at the current moment (see at least [0140-0141], [0163-0167]).

Regarding claims 5 and 9, Lee teaches an apparatus and computer readable medium as in claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 2-4, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0187963).

Regarding claims 2, 6, and 10:
Lee further teaches wherein the determining, according to a preset mapping relationship between the navigation scene and a service function, a current service function corresponding to the navigation scene at the current moment comprises: determining, according to a preset mapping relationship between the navigation scene and a display device, a current display device corresponding to the navigation scene at the current moment (see at least [0039-0042]).
Lee does not explicitly disclose layers in the AR display.
However, the Examiner notes that the use of layers to display various forms of content on an AR display is an integral component to AR display technology. Therefore, it would have been obvious, if not inherent that the displaying of the service function on the AR display, as taught by Lee would require use mapping relationships between the layers, displays, and content to be displayed.

Regarding claims 3, 7, and 11:
Lee teaches the limitations as in claim s 1-2 above. Lee further teaches determining a layout of objects to be displayed on each display. Absent any explicit definition in the specification, the term “root layout” is broadly interpreted as any layout. 

Regarding claims 4, 8, and 12:
Lee further teaches dissolving, in response to the navigation scene at the current moment being switched from a first navigation scene to a second navigation scene, a mapping relationship between a first AR layer corresponding to the first navigation scene and a first display device corresponding to the first navigation scene; and establishing a mapping relationship between a second AR layer corresponding to the second navigation scene and a second display device corresponding to the second navigation scene (see at least Figs. 14, 15, [0039-0042], [0101-0103] [0140-0143]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RINK whose telephone number is (571)272-4863.  The examiner can normally be reached on Monday-Friday 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ryan Rink/           Primary Examiner, Art Unit 3664